DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.
 
Response to Arguments
101 Rejection
Applicant’s arguments, see pages 6-7, filed 2/25/2021 and paragraphs [0007-0008] and [0017] of applicant’s filed specification, with respect to the 101 rejection have been fully considered and are persuasive.  The claimed invention provides an improvement to a quantitative analysis of cement with high precision despite the skill level of a user performing the analysis by providing estimates of scaling factors with user input.  The 101 rejection of claim 1-8 has been withdrawn. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanko et al. (JP 2012/025635A) in view of Akhmedova et al. (Genetic Algorithm based X-Ray Diffraction Analysis for Chemical Control of Aluminium Smelters Baths).

With respect to claim 1, Kanko et al. teaches an analysis apparatus for performing quantitative analysis of components of cement, the analysis apparatus comprising at least one processor configured: store (the received X-ray data) as an elemental analysis and an X-ray diffraction measurement result of a cement sample result (i.e. a result from the diffratometer for powder analysis [0022-0025]); convert (via X’Part High Score Plus version 2.1b) content percentages of major elements ([0037-0038]) of a cement sample (as X-rayed and used to build the diffraction profile) to content ratios of main crystal phases (i.e. content ratios of M1, M2, and C3S [0038-0040) composing the cement sample by predetermined formulae (used in a qualitative analysis [0027]), the content percentages being obtained as an elemental analysis result (as the diffraction profile is used in a qualitative analysis, to determine mineral contained 
Kanko et al. remains silent regarding estimate initial values of scale factors of Rietveld analysis based on a correlation between the content ratio of each crystal phase obtained in the conversion, which is the weight ratio of each main crystal phase, and the scale factor ratio of each main crystal phase.
Akhmedova et al. teaches in Section 2) a similar analysis that includes estimate initial values of scale factors of Rietveld analysis (Sj, using the disclose DMM method) based on a correlation (i.e. equation 2, using a diffraction profile, integral intensity of diffraction reflexes, etc.), between content ratio of each crystal phase obtained in the conversion, which is the weight ratio of each main crystal phase, and the scale factor ratio of each main crystal phase (as then content ration of each crystal phase, weight ratio, and scale factor ratio are derived in the determination of crystal structures and parameters via X-ray diffraction profiles and their respective intensities, similar to what applicant has disclosed in their filed specification [0033-0037], where if structural information is not known, content percentage of a crystal phase can be determined from intensity amounts when a sample is tested).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the analysis of Kanko et al. such that the scale factors taught in Kanko et al. are estimate by the generic algorithm taught in Akhmedova et al. because 
The method of claim 7 is performed during the operation of the rejected apparatus of claim 1. 
With respect to claim 8, Kanko et al. as modified teaching indirectly a non-transitory computer readable recording medium having recorded thereon a modified analysis program for performing quantitative analysis of components of cement (i.e. a computational process as disclosed in Kanko et al. as modified by Akhmedova et al.), where the analysis program comprising the rejected steps of claim 7 when performed by the rejected claim 1.

With respect to claim 2, Kanko et al. teaches the analysis apparatus for performing quantitative analysis of components of cement wherein the main crystal phases are four phases of C3S, C2S, C3A and C4AF [0032].

With respect to claim 3, Kanko et al. teaches the analysis apparatus wherein the performing step executes Rietveld analysis [0025] with keeping at least crystal structure parameters constant (during the refined iteration).

With respect to claim 6, Kanko et al. teaches the analysis apparatus for performing quantitative analysis of components of cement wherein the estimating step specifies an initial value of the scale factor [0027] with respect to each of phases previously identified on the basis .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanko et al. (JP 2012/025635A) in view of Akhmedova et al. (Genetic Algorithm based X-Ray Diffraction Analysis for Chemical Control of Aluminium Smelters Baths), as applied to claim 1, further in view of Sawabe et al. (2013/0068140).

With respect to claim 4, Kanko et al. as modified teaches all that is claimed in the above rejection of claim 1, but remains silent regarding wherein the predetermined formula is a Bogue formula.
Sawabe teaches a similar apparatus that includes using a Bogue formula as the predetermined formula [0012].
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the software of Kanko et al. to use a Bogue formula for determining cement composition because Kanko et al. teaches such a modification aids in analytically determining cement composition with high contents of specific elements [0012], thereby improving the versatility of Kanko.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanko et al. (JP 2012/025635A) in view of Akhmedova et al. (Genetic Algorithm based X-Ray Diffraction Analysis for Chemical Control of Aluminium Smelters Baths), as applied to claim 1, further in .

With respect to claim 5, Kanko et al. teaches the analysis apparatus for performing quantitative analysis of components of cement wherein the elemental analysis result is a result obtained by X-ray analysis of the cement sample but remains silent regarding the X-ray analysis being X-ray fluorescence analysis.
Jadhay et al. teaches a similar analysis being X-ray fluorescence analysis (i.e. an XRF as disclosed in section 4.2).  
Because both Kanko and Jadhay et al. teaches X-ray analysis, it would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to substitute the X-ray analysis on Kanko with the X-ray fluorescence analysis of Jadhay et al. because such a substitution achieves the predicable result of diffraction profile used to determine the composition of the cement.   Further, such a modification aids in determining mass percentages from XRF collected data. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US. Pat. No. 7,184,517 (Kern) which teaches an analytical method for determining crystallographic phases of a measuring sample using a diffraction patterns of a measuring sample and qualitative phase analysis of the measured diffraction pattern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853